EXHIBIT 10.2

GUARANTY AGREEMENT

BMO Harris Bank N.A.

Chicago, Illinois

The Banks and L/C Issuers from time to time parties to the Credit Agreement (as
hereinafter defined)

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of March 21, 2019
(such Credit Agreement, as the same may be modified or amended from time to
time, being hereinafter referred to as the “Credit Agreement”), by and among
Sanderson Farms, Inc., a Mississippi corporation (the “Company”), and BMO Harris
Bank N.A., individually and in its capacity as agent thereunder (“BMO Harris”),
and the lenders and letter of credit issuers from time to time parties thereto
(all of said lenders being referred to collectively as the “Banks” and
individually as a “Bank”, and such letter of credit issuers being referred to
collectively as “L/C Issuers” and individually as an “L/C Issuer”; and said BMO
Harris as agent for the Banks and L/C Issuers under the Credit Agreement being
hereinafter referred to in such capacity as the “Agent”; the Banks, the L/C
Issuers and the Agent being referred to collectively as the “Guaranteed
Creditors” and individually as a “Guaranteed Creditor”), pursuant to which said
Banks agree to make available to the Company a Revolving Credit, with all Loans
thereunder to be evidenced by the Revolving Notes of the Company and pursuant to
which the Swing Line Bank agrees to make available to the Company a Swing Line
with all Loans thereunder to be evidenced by the Swing Note of the Company and
which provides that certain banks and other financial institutions may make term
loans to the Company thereunder with all Term Loans made thereunder to be
evidenced by the Term Notes of the Company (all such Revolving Notes, Term Notes
and the Swing Note being hereinafter referred to collectively as the “Notes” and
individually as a “Note”). In addition the Company may request the L/C Issuers
to issue letters of credit for the Company’s account and the other Banks will
acquire risk participations in such letters of credit and all obligations of the
Company with request thereto (the “Reimbursement Obligations”). All of the
Company’s indebtedness, obligations and liabilities to the Guaranteed Creditors
under the Credit Agreement and the other Loan Documents, including, without
limitation, all such indebtedness, obligations and liabilities evidenced by the
Notes and the Reimbursement Obligations, and all extensions or renewals of any
of the foregoing, are hereinafter collectively referred to as the
“Indebtedness”; provided that in no event shall the Indebtedness include any
Excluded Swap Obligations. All defined terms used herein shall have the meanings
set forth in the Credit Agreement unless expressly defined herein.

The undersigned are wholly-owned subsidiaries of the Company. As an inducement
to each of you to accept and enter into said Credit Agreement, and in
consideration of credit extended and to be extended by the Guaranteed Creditors
to the Company under said Credit Agreement, the



--------------------------------------------------------------------------------

undersigned (hereinafter collectively referred to as the “Guarantors”),
acknowledging that the Guaranteed Creditors have informed the Company that said
credit would not be extended but for this guaranty, hereby jointly and severally
guarantee the full and prompt payment to each Guaranteed Creditor at maturity
(whether by acceleration, lapse of time or otherwise) and at all times
thereafter of principal of and interest on all Indebtedness of the Company under
the Credit Agreement, and all extensions or renewals of all or any part thereof
and all other indebtedness, liabilities and obligations of the Company to the
Guaranteed Creditors under the Credit Agreement. Notwithstanding anything in
this Guaranty Agreement to the contrary, the right of recovery against each
Guarantor under this Guaranty Agreement shall not exceed $1.00 less than the
lowest amount which would render such Guarantor’s obligations under this
Guaranty Agreement void or voidable under applicable law, including fraudulent
conveyance law.

The undersigned further jointly and severally acknowledge and agree with the
Guaranteed Creditors that this Guaranty Agreement and the undertaking of the
Guarantors in connection therewith shall be on and subject to the following
terms and conditions:

1.    This guaranty of payment by the Guarantors shall be a continuing, absolute
and unconditional guaranty and shall remain in full force and effect until all
Indebtedness of the Company to the Guaranteed Creditors shall be fully paid and
satisfied and all commitments of the Guaranteed Creditors under the Credit
Agreement to extend credit to or for the account of the Company shall have
terminated. The dissolution, liquidation or insolvency (howsoever evidenced) of,
or the institution of bankruptcy or receivership proceedings against any one or
more of the Guarantors or the Company shall not terminate this Guaranty
Agreement.

2.    The obligations and liabilities of the Guarantors, or any of them,
hereunder shall not be affected or impaired by any irregularity, invalidity or
unenforceability of or in any of the Notes or of any agreement, instrument or
other document evidencing or creating or providing for the same.

3.    The obligations and liabilities of the Guarantors, or any of them,
hereunder shall not be affected or impaired by (and the Guaranteed Creditors are
hereby expressly authorized to make from time to time without notice to the
Guarantors) any sale, pledge, surrender, compromise, settlement, release,
renewal, extension, indulgence, amendment, alteration, substitution, exchange,
change in, modification or other disposition of any of the Credit Agreement, the
Notes, any other Loan Documents (as defined in the Credit Agreement), any other
guaranty thereof, or of any security or collateral therefor.

4.    The obligations and liabilities of the Guarantors or any of them hereunder
shall not be affected or impaired by any acceptance by the Guaranteed Creditors,
or any of them, of any security or collateral for, or other guarantors upon any
of the Indebtedness or by any failure, neglect, omission, delay or partial
action on the part of the Guaranteed Creditors, or any of them, in the
administration of the Indebtedness or to realize upon or protect any of the
Indebtedness or any security or collateral therefor, or to exercise any lien
upon or right of appropriation of any moneys, credits or property of the Company
possessed by any of the Guaranteed Creditors toward the liquidation of the
Indebtedness or by any

 

- 2 -



--------------------------------------------------------------------------------

application of payments or credits thereon or by any other circumstances
whatsoever (with or without notice to or the knowledge of the Guarantors, or any
of them) which may in any manner or to any extent vary the risk of the
Guarantors, or any of them, hereunder or may otherwise constitute a legal or
equitable discharge of a surety or guarantor; it being the purpose and intent
that this guaranty of payment and the obligations and liability of the
Guarantors hereunder shall be absolute and unconditional under any and all
circumstances and shall not be discharged except by payment and performance as
herein provided.

5.    In order to hold the Guarantors, or any of them, liable hereunder, there
shall be no obligation on the part of any Guaranteed Creditor, at any time, to
resort for payment to any Person directly liable in respect of the Indebtedness
or to any other guaranty, or to any other Person, their properties or estates,
or to resort to any collateral, security, property, liens or other rights or
remedies whatsoever, and the Guaranteed Creditors shall have the right to
enforce this guaranty of payment irrespective of whether or not other
proceedings or steps are pending seeking resort to or realization upon or from
any of the foregoing. The Guarantors jointly and severally agree to pay all
reasonable out-of-pocket expenses, including court costs and reasonable
attorneys’ fees, paid or incurred by the Guaranteed Creditors or any of them in
endeavoring to collect on the Indebtedness or any part thereof and in enforcing
this Guaranty Agreement.

6.    The granting of credit to the Company by any Guaranteed Creditor from time
to time in addition to the Indebtedness under the Credit Agreement without
notice to the Guarantors, or any of them, is hereby authorized and shall in no
way affect or impair the obligations and liability of the Guarantors, or any of
them, hereunder.

7.    The payment by any Guarantor of any amount or amounts under this guaranty
of payment shall not entitle it, either at law, in equity or otherwise, to any
right, title or interest (whether by way of subrogation or otherwise) in and to
any of the Indebtedness, or in and to any security or collateral therefor, or in
or to any amounts at any time paid or payable under or pursuant to any guaranty
by any other Person of all or part of Indebtedness, or in and to any amounts
theretofore, then or thereafter paid or applicable to the payment of the
Indebtedness, howsoever such payment or payments may arise, until all of the
Indebtedness has been fully paid and all obligations of the Guaranteed Creditors
to extend credit to or for the benefit of the Company shall have terminated or
expired.

8.    This Guaranty Agreement may be enforced by the Guaranteed Creditors acting
jointly, or it may be enforced by any Guaranteed Creditor acting alone or
separately with respect to the Indebtedness which it holds. Any Guaranteed
Creditor may, without any notice to the Guarantors, sell, assign or transfer, to
the extent permitted in the Credit Agreement, the Indebtedness held by it, or
any part thereof, or grant participations therein; and in that event, each and
every immediate and successive assignee, transferee or holder of or participant
in all or any part of the Indebtedness shall, to the extent permitted in the
Credit Agreement, have the right to enforce this Guaranty Agreement, by suit or
otherwise, for the benefit of such assignee, transferee, holder or participant
as fully as if such assignee, transferee, holder or participant were herein by
name specifically given such rights, powers and benefits; but each Guaranteed
Creditor shall have an unimpaired right to enforce this

 

- 3 -



--------------------------------------------------------------------------------

Guaranty Agreement for its own benefit or for the benefit of any such
participant as to so much of the Indebtedness that it has not sold, assigned or
transferred.

9.    If any payment applied by any Guaranteed Creditor to any of the
Indebtedness is thereafter set aside, recovered, rescinded or required to be
returned for any reason (including, without limitation, the bankruptcy,
insolvency or reorganization of the Company or any other obligor), the
Indebtedness to which such payment was applied shall for the purposes of this
Guaranty Agreement be deemed to have continued in existence, notwithstanding
such application, and this Guaranty Agreement shall be enforceable as to such of
the Indebtedness as fully as if such application had never been made.

10.    This Guaranty Agreement shall be construed according to the internal laws
of the state of Illinois, in which State it shall be performed by the
Guarantors. This Guaranty Agreement and every part hereof shall be binding upon
the Guarantors jointly and severally and upon their respective legal
representatives, successors and assigns of each and all of the undersigned, and
shall inure to the benefit of the Guaranteed Creditors and their respective
successors, legal representatives and assigns.

11.    This writing is intended by the parties to be a complete and final
expression of this Guaranty Agreement and is also intended as a complete and
exclusive statement of the terms of that agreement. No course of dealing, course
of performance or trade usage, and no parole evidence of any nature, shall be
used to supplement or modify any terms hereof, nor are there any conditions to
the full effectiveness of this Guaranty Agreement.

12.    EACH GUARANTOR AND, BY THEIR ACCEPTANCE OF THIS GUARANTY AGREEMENT, EACH
GUARANTEED CREDITOR HEREBY IRREVOCABLY WAIVES ANY AND ALLRIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATIVE TO THIS GUARANTY AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

13.    Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by the Company and each other
Guarantor to honor all of its obligations under this Guaranty Agreement in
respect of Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section, or otherwise under this Guaranty Agreement, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until discharged in
accordance with Section 4. Each Qualified ECP Guarantor intends that this
Section constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of the Company and each other
Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

[Signature page follows]

 

- 4 -



--------------------------------------------------------------------------------

Dated as of this 21st day of March, 2019.

 

ATTEST:     SANDERSON FARMS, INC. (FOODS DIVISION) /s/ Tim Rigney     By:   /s/
D. Michael Cockrell         Its:    Chief Financial Officer

 

ATTEST:     SANDERSON FARMS, INC. (PRODUCTION DIVISION) /s/ Tim Rigney     By:  
/s/ D. Michael Cockrell         Its:    Chief Financial Officer

 

ATTEST:     SANDERSON FARMS, INC. (PROCESSING DIVISION) /s/ Tim Rigney     By:  
/s/ D. Michael Cockrell         Its:    Chief Financial Officer

 

- 5 -